El Juez Asociado Señor Wole
emitió la opinión del tribunal.
La sentencia que se dicte en este caso debe estar en armonía con nuestra opinión y decisión en el caso núm. 7833, Luis Miray, peticionario y apelante, v. Eulogio Mercado, etc., demandado y apelado, (ante, pág. 127).
En adición, el presente caso núm. 7834 y los casos núms. 7835 a 7851, inclusive, nunca fueron específicamente asig-nados al Sr. González, quien actuó como juez en comisión, por el Gobernador de Puerto Rico, siendo ésta otra razón por la cual el recurso debe devolverse para que se vea ante la Corte de Distrito de Humacao.